Title: To Benjamin Franklin from William Temple Franklin, 9 January 1777
From: Franklin, William Temple
To: Franklin, Benjamin


Honored Sir,
Passy Jany. 9. 1777.
Mr. Chaumont desires me to inform you, that he has received a Letter from Mr. Montaudoin (whom you saw at Nantes) in which he mentions, and desires you may be informed of it; that there is a Scotchman arrived at Nantes, in a Dutch Vessel from New-York, who says, that General Howe had embarked ten thousand Men for the purpose of attacking Philadelphia.
Mr. Montaudoin likewise mentions that the 3d of this Month about 11 at Night he was much surprized at receiving a Visit from Mr. Decoudray who went from Harvre the fourteenth of December in the Amphetrite; that he had come into port in order to place ten or twelve passengers (out of 34) on board some American Vessels that were at Nantes, and that he was to set off the Day after for Port Louis.I am Honored Sir your Dutiful Grandson
W T Franklin.
 
Addressed: A Monsieur / Monsieur Franklin / Hotel D’anbourg, / ruë Jacob / Paris
Notation: W T. Franklin
